Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 07/18/2022.

Status of Claims
3.         Claims 1-5 are pending in this application.
            Claims 1, 2 and 5 are currently amended.

Response to Arguments
4.         Regarding Applicant’s Argument (pages 4-7):
Applicant’s arguments with respect to claims 1 and 5, have been considered and are persuasive.  

Examiner’s Statement of Reasons for Allowance

5.         Claims 1-5 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“an extended app as an application for implementing a function other than standard functions of the electronic apparatus; and an apparatus capability service generating information on capability of the electronic apparatus depending on configuration of the electronic apparatus, written in a specific file, the information being used by the extended app when the extended app uses a function, wherein the apparatus capability service decides a value that indicates whether a function used by the extended app, written in the specific file, is available or not with respect to the electronic apparatus among a plurality of electronic apparatuses including the electronic apparatus that are different in configuration from one another, generates the information on the capability on the basis of the value decided, and reflects the value decided in the specific file as the information generated.” along with all the other limitations as required by independent claim 1.

Regarding Claim 5:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“an apparatus capability service generating information on capability of the electronic apparatus depending on configuration of the electronic apparatus, written in a specific file, the information being used by an extended app as an application for implementing a function other than standard functions of the electronic apparatus when the extended app uses a function, wherein the apparatus capability service decides a value that indicates whether a function used by the extended app, written in the specific file, is available or not with respect to the electronic apparatus among a plurality of electronic apparatuses including the electronic apparatus that are different in configuration from one another, generates the information on the capability on the basis of the value decided, and reflects the value decided in the specific file as the information generated.” along with all the other limitations as required by independent claim 5.

7.       It follows that claims 2-4 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677